
	

113 HR 2795 IH: Marina Operator Tax Obligation Relief Act of 2013
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2795
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2013
			Mr. Collins of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the Secretary of the Army from imposing
		  excessive fees for the use of Army-controlled real property at water resources
		  development projects with respect to concessionaires operating facilities
		  making restaurant, gasoline, or marine engine sales at marinas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marina Operator Tax Obligation Relief Act of
			 2013 or the MOTOR Act of
			 2013.
		2.Leases for
			 facilities making restaurant, gasoline, and marine engine sales at
			 marinas
			(a)In
			 generalBeginning 1 year after the date of enactment of this Act,
			 the Secretary of the Army may not impose a fee under a lease entered into with
			 a concessionaire for the use of Army-controlled real property (and the
			 facilities thereon) at a water resources development project if—
				(1)the lease is for
			 the operation of a facility making restaurant, gasoline, or marine engine sales
			 in connection with a marina; and
				(2)the amount of the
			 fee exceeds 1 percent of the gross revenues of the facility.
				(b)Modification of
			 existing leasesThe Secretary shall modify leases entered into
			 before the date of enactment of this Act as necessary to comply with the
			 requirements of subsection (a).
			
